BROWN, Justice.
The petitioner seeks to review the finding of the Court of Appeals that the evidence in the case presented a question for the jury and warranted the refusal of the special charges, affirmative in effect, requested by and refused to the defendant. These questions are not reviewable on certiorari. Postal Telegraph-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91. The petition for the writ of certiorari is, therefore, denied.
Writ denied.
LIVINGSTON; €. J., and LAWSON and STAKELY, JJ., concur.